Citation Nr: 1544117	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee rheumatoid arthritis with synovitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to February 1958, with subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In August 2013, the Board issued a decision, which denied the claim of entitlement to a rating in excess of 20 percent for left knee rheumatoid arthritis with synovitis.  The Veteran appealed the August 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2014, the Court vacated that portion of the Board's August 2013 decision dealing with the above stated issue and remanded the case to the Board for development consistent with a Joint Motion for Remand (Joint Motion).

In August 2013, the Board noted that the record raised the issues of service connection for gastroesophageal reflux disease (GERD), diabetes, hypertension, bilateral hand disability, bilateral ankle disability, a right knee disability, a right leg disability, and a right hip disability, all to include as due to rheumatoid arthritis; entitlement to effective dates earlier than October 19, 2009 for the award of service connection for degenerative joint disease (DJD) of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and the lateral epicondylitis of the left elbow; entitlement to increased ratings for DJD of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and lateral epicondylitis of the left elbow; and whether there was clear and unmistakable error (CUE) in a November 2002 rating decision which continued a 20 percent rating for left knee rheumatoid arthritis with synovitis, and referred these issues to the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2014).  In June 2015, the AOJ issued a rating decision that increased the rating for DJD of the right shoulder from 10 percent to 20 percent, effective June 9, 2015.  However, the AOJ has not yet taken any action with regard to the other issues.  As these issues have not yet been adjudicated by the AOJ, the Board does not have jurisdiction over them.  However, these issues are inextricably intertwined with the claim of entitlement to a TDIU.  Further actions as set forth below are needed to permit the Board to address fully the matters on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with the claims on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In May 2014, the Veteran indicated that he was undergoing x-ray evaluation of his back, neck, shoulders, and knees, with Dr. Gilberto A. Lozano.  The claims file only includes records of lumbar and cervical spine x-rays dated April 2014.  When VA is put on notice prior to the issuance of a final decision of the existence of certain records that may reasonably help substantiate the Veteran's claim for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded to obtain the outstanding records relating to x-rays of the shoulders and knees and associate them with the claims file.

Increased Left Knee Disability Rating

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA knee examination to be adequate, the VA examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.   See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

The Veteran received VA knee examinations in October 2008 and May 2013.  However, the Joint Motion found that the opinions contained in these examiners' reports are inadequate for the purposes of determining whether an increased rating is warranted, because their reports did not adequately analyze the Veteran's functional loss during flare-ups per DeLuca and Mitchell, and failed to provide sufficient information concerning the next higher rating criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2014).

The Veteran reported to both examiners that he experienced flare-ups of his left knee.  At the October 2008 examination, he described "severe" flare-ups every 3 to 4 months which caused further limitation of motion for 1 to 4 weeks.  At the May 2013 examination, he affirmed flare-ups "when walking too long or using any type of stairs."  However, neither VA examiner offered an adequate opinion as to whether there was additional limitation of motion or functional loss as a result of increased pain the Veteran experiences during flare-ups, and, if so, what is the degree of additional functional loss or limitation of motion.  Further, neither examiner opined as to whether there is additional limitation of motion when the knee is used repeatedly over time, despite the Veteran's complaints of increased pain after walking and standing.  See Mitchell, 25 Vet. App. at 43-44.

Additionally, under Diagnostic Code 5002, a 40 percent rating for arthritis rheumatoid (atrophic) is provided where there is as an active process, with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

However, neither the October 2008 nor the May 2013 examiner specifically opined as to whether the Veteran experiences an "active process," "definite impairment of health," and/or "incapacitating exacerbations."  The October 2008 examiner stated, without further explanation, that there were no incapacitating exacerbations of arthritis.  The May 2013 examiner did not mention incapacitating exacerbations.  Furthermore, neither examiner discussed whether the Veteran's arthritis was in an "active process."  Although the October 2008 examiner stated that the Veteran suffered from the constitutional symptoms of arthritis of weakness, weight loss, and a flu-like symptom that the examiner labeled myalgias, the examiner did not then opine as to whether these symptoms cause a "definite impairment of health" for the Veteran.  The May 2013 examiner did not mention constitutional symptoms of arthritis or definite impairment of health at all.

Given the deficiencies in these VA examination reports, the Board must remand this case again for a new examination in compliance with the Joint Motion.

TDIU

As noted above, the issues of service connection for GERD, diabetes, hypertension, bilateral hand disability, bilateral ankle disability, a right knee disability, a right leg disability, and a right hip disability, all to include as due to rheumatoid arthritis; entitlement to effective dates earlier than October 19, 2009 for the award of service connection for DJD of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and the lateral epicondylitis of the left elbow; entitlement to increased ratings for DJD of the cervical spine, DJD of the left shoulder, and lateral epicondylitis of the left elbow; and whether there was CUE in a November 2002 rating decision which continued a 20 percent rating for left knee rheumatoid arthritis with synovitis, were raised by the record.  The Board finds that these issues are "inextricably intertwined" with the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  However, as these claims have not yet been adjudicated, appellate consideration of the claim for a TDIU must be deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claims for entitlement to service connection for GERD, diabetes, hypertension, bilateral hand disability, bilateral ankle disability, a right knee disability, a right leg disability, and a right hip disability, all to include as due to rheumatoid arthritis; entitlement to effective dates earlier than October 19, 2009 for the award of service connection for DJD of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and the lateral epicondylitis of the left elbow; entitlement to increased ratings for DJD of the cervical spine, DJD of the left shoulder, and lateral epicondylitis of the left elbow; and whether there was CUE in a November 2002 rating decision which continued a 20 percent rating for left knee rheumatoid arthritis with synovitis.

2.  The RO must obtain the records relating to X-rays of the Veteran's shoulders and knees, as referenced in the May 2014 VA Form 21-4142 (Authorization and Consent to Release Information to the VA), from Dr. Gilberto A. Lozano.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also obtain any updated VA treatment records from the VA Medical Center (VAMC) in Tampa, Florida and any associated outpatient clinics dated from June 2015 to the present.

3.  The Veteran should be afforded an appropriate VA examination to determine the current level of severity of the service-connected left knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. 

In rendering the above opinion, even if the Veteran advances not having flare-ups at this time, the VA examiner should address the Veteran's report of flare-ups in the October 2008 and May 2013 VA knee examination reports.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the October 2008 and May 2013 VA knee examinations, or explain why it is not feasible to render such an opinion.

In addition to range of motion testing, the examiner should indicate whether the Veteran has either instability or recurrent subluxation, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  Rationale must be provided for the characterization of any instability or recurrent subluxation as slight, moderate, or severe.  The examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The examiner should also indicate the effect the left knee disability has on the Veteran's current level of occupational impairment.

Additionally, the examiner must provide a clear, comprehensive discussion as to whether the Veteran experiences rheumatoid arthritis as an active process.  If so, the examiner must discuss in detail how often the Veteran experiences incapacitating exacerbations and whether the rheumatoid arthritis results in symptom combinations productive of definite impairment of health.  The examiner must also state whether the Veteran's rheumatoid arthritis is characterized by weight loss and anemia, or productive of a severe impairment to his health, or whether the rheumatoid arthritis results in constitutional manifestations, associated with active joint involvement, which are totally incapacitating.

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Thereafter, adjudicate the issues of entitlement to service connection for GERD, diabetes, hypertension, bilateral hand disability, bilateral ankle disability, a right knee disability, a right leg disability, and a right hip disability, all to include as due to rheumatoid arthritis; entitlement to effective dates earlier than October 19, 2009 for the award of service connection for DJD of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and the lateral epicondylitis of the left elbow; entitlement to increased ratings for DJD of the cervical spine, DJD of the left shoulder, and lateral epicondylitis of the left elbow; and whether there was CUE in a November 2002 rating decision which continued a 20 percent rating for left knee rheumatoid arthritis with synovitis.  Notice of the determinations and the Veteran's appellate rights should be issued to the Veteran and his representative.  If any benefit sought is not granted, the issue(s) should be forwarded to the Board only if an appeal is timely completed.

5.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, to include the issue of entitlement to a TDIU, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

